Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claim 5, 9, 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 13, 14, 15, the prior art of record, specifically the prior art Kuniyasu et al (US-20160291590-A1) teaches displaying outline of matching agricultural field for the agricultural production system. The prior art Hesterman (US-20180322197-A1) teaches displaying thumbnail for the matching highlighted/outlined area on the map. Additional prior arts Hall et al. (US-2015 0279026-A1) teaches displaying thumbnail for the matching highlighted/outlined area on the map with the same shape of the region of interest on the map. However, none of the prior art cited alone or in combination provides motivation to teach the limitations “creates an outline of each of the plurality of fields based on the latitude and longitude information” “determines a color for each of the plurality of the fields based on individual crop color information and crop information for each respective field” “only outlines of each of the plurality of fields displayed on the main screen are reduced by a predetermined reduction ratio, each of the reduced outlines of the plurality of fields is displayed as a respective one of the plurality of thumbnails simultaneously in correlation with a respective name of the field and a respective name of a crop in the field”. “when an outline of the field on the main screen is changed, the 
Regarding dependent Claims 5, 9, they are allowable due to their dependency to the independent Claims 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/YuJang Tswei/Primary Examiner, Art Unit 2619